Opinión disidente del
Juez Asociado Señor Snyder
en la cual concurre el Juez Asociado Señor Negrón Fernández.
Convengo en que el récord no contiene evidencia que co-necte a Castro con los delitos que se le imputan, excepto la confesión de Batalla, su presunto cómplice. Convengo tam-bién en que si el Fiscal no presenta durante el juicio alguna. *899otra prueba, Castro debe ser absuelto. Esto es así porque el artículo 253 del Código de Enjuiciamiento Criminal, ed. de 1935, provee que “No procede la convicción por declaración de un cómplice, a no ser que ésta sea confirmada por alguna otra prueba que, por sí misma y sin la ayuda del testimonio del cómplice, tienda a demostrar la relación del acusado con la comisión del delito; ... ”.
Pero aquí no tenemos que resolver si Castro es inocente o culpable. Eso puede determinarse solamente después de ser acusado y juzgado, y ninguna de estas dos cosas se ba becbo aquí. Castro se baila detenido por no haber prestada la fianza que se le fijó al expedirse una orden de arresta contra él. T sólo tenemos ante nos una solicitud de babeas corpus para su excarcelación. En esta situación el Fiscal no-viene obligado a probar la culpabilidad de Castro. Bajo el artículo 483 del Código de Enjuiciamiento Criminal sólo tiene que demostrar que existe causa probable para su arresto con el fin de luego acusarlo.
El artículo 253 de nuestro Código de Enjuiciamiento Criminal no dice que un acusado no puede ser arrestado o acu-sado sin que exista evidencia corroborativa de la declaración de un cómplice. Por el contrario, únicamente provee que no procede una convicción sin tal corroboración. Por tanto, no veo sobre qué base podemos decir que bajo los artículos 253 y 483 sea necesaria la corroboración para justificar el arresto.
En cuanto a esta proposición no estoy solo. Según ad-mite la opinión de la mayoría, cuatro de los seis casos de otras jurisdicciones que se nos ban citado sobre este punto, apoyan mi posición. Al comentar estos casos en la nota 4, la opinión de la mayoría del Tribunal indica que en estos cuatro estados un juez instructor detiene a un acusado para someter su caso al gran jurado, mientras que en Puerto Rico el fiscal ordena el arresto y luego acusa. Pero toca a la Le-gislatura determinar cuál de estos dos procedimientos de arresto y acusación debe utilizarse en Puerto Rico. No creo que la elección que ésta ha hecho tenga efecto alguno sobre *900el claro significado del artículo 253. En esta jurisdicción, donde la fuente de nuestro derecho penal es enteramente es-tatutaria, yo seguiría la conclusión de la mayoría de los esta-dos al efecto de que el lenguaje del artículo 253 significa lo que dice, y que se necesita la corroboración solamente para la convicción, y no para el arresto.
Según interpreto la ley, éste es un caso sencillo. Se acepta que la confesión de Batalla incrimina a Castro. Por consiguiente yo resolvería que no es necesaria corroboración alguna de la confesión en esta etapa del caso y que la con-fesión de Batalla constituye prueba suficiente de causa probable para justificar el arresto de Castro. Si es culpable o no dependerá de la prueba que se presente contra él durante el juicio, en el cual es necesaria la corroboración.
Huelga decir que cuando se le arresta un acusado tiene derecho a salir en libertad bajo fianza razonable. Y el im-porte total de las fianzas fijadas en este caso me lleva a observar que el Fiscal tiene autoridad para fijar fianzas en una suma tal que garantice la presencia del acusado durante el juicio. Pero no tiene el Fiscal autoridad para fijar una fianza tan alta que no tenga otro propósito que el de retener al acusado en la cárcel hasta que se le celebre el juicio.